DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  a typographical error, “one or mor layers” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the layer comprising the colour component and the colour component comprising  an additive, does not reasonably provide enablement for the layer comprising the colour component and further comprising an additive that is not a part of the colour component. It is understood that claim 13 as currently claimed includes this option.  The specification define the invention commensurate in scope with these claims. 
Regarding claim 13, the application and the drawings does not disclose a semiconductor chip that satisfies the limitations of the independent claim 1 together with the limitations of claim 13, specifically, when the additive is part of the layer, but not part of the colour component.  The specification only discloses embodiments in which the additive is a part of the colour component.
Claim 14 depends on claim 13 and contains all of its limitations. 
Regarding claim 15, claim 15 corresponds to Fig. 4d. Similarly to the embodiment of Fig. 4c, the insulating material in this embodiment does not comprise a color component as required by claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-19, the Application includes multiple mutually exclusive species which were not restricted. Applicant’s amended claim set is not clear which species is being claimed.
In particular, claim 1 defines 2 separate elements, “an insulating material” (lines 7-8) and “a layer” (lines 9-13). This is best understood to correspond to species of Fig. 4b or Fig. 4d. Claim 19, 
In particular, there are several species in which the layer can be an insulating layer containing the insulating material (adopted in this rejection ,since this species  of claim 19 dependent on claim 1), or the insulating material can be in a form of an insulating layer on the layer, the layer providing a colour component and not necessarily insulating (per claim 1)
For the purpose of the examination an interpretation is adopted in which an “insulating material can be “the layer”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood, claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Pat. Pub. 2009/0051027, hereafter Lin (of record), in view of Takano, U.S. Pat. Pub. 2018/0277488, hereafter Takano (of record), and further in view of Roesner et. al., U.S. Pat. Pub. 2018/0315713, hereafter Roesner (of record)
Regarding claim 1, Lin discloses (Fig. 32) a semiconductor chip scale package [P2] comprising:
a semiconductor die [CH2], the semiconductor die comprising: a first major surface [top surface] opposing a second major surface [bottom surface] and a plurality of side walls extending between the first major surface and second major surface (sidewalls of [CH2]);
a plurality of electrical contacts [BL] arranged on the second major surface of the semiconductor die; and
an insulating material [PL2] disposed on the first major surface, the insulating material comprising a machine readable identifier [IM] by which a semiconductor chip scale packaging type is identifiable by an identification apparatus that reads the machine readable identifier (laser code reader, par. [0091]), wherein the machine readable identifier further comprises a colour component (par. [0091],   “optically transparent protection layer PL2 is formed of a  material colored with a particular color, whereby the particular color together with the marking indicia represents identification of the chip CH2”).
Lin fails to explicitly disclose:
wherein the insulating material is disposed on the plurality of sidewalls and on the first major surface.
However, Takano discloses (Fig. 2) wherein the insulating material [60] is disposed on the plurality of sidewalls and on the first major surface.

Lin in view of Takano discloses the colour component on the first major surface, but fails to explicitly disclose the colour component on the plurality of side walls,
However, Roesner discloses (Figs 1-11) a machine readable identifier [106] on sidewalls, as a pattern by Bosch etching technique. It is known in the art that such patterns are generally coloured.
It would have been obvious to one having ordinary skill in the art a the time the invention was filed to modify Lin in view of Takano with the teachings of identifiers of Roesner, because this creates an machine readable coloured identifier as a part of an etching process which makes the chip.
Including the identifier both on the major surface and sidewalls is an obvious matter of design choice, since both can be scanned.
Regarding claim 19, Lin in view of Takano in view of Roesner discloses everything as applied above. Takano further discloses (Fig. 2, par. [0027]) wherein the machine readable identifier further comprises a metal oxide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use metal oxide taught by Takano as machine readable identifier of Lin, because the selection of a known material based on its suitability for intended purpose is generally considered to be within the ability of one having ordinary skill in the art (MPEP, Latest Edition, 2144.07, and case law therein).
Regarding claims 3 and 4, Lin in view of Takano in view of Roesner discloses everything as applied above. Takano further discloses (Fig. 2, par. [0024], [0027], [0028]) wherein the color component further comprises a metal oxide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use metal oxide taught by Takano as the color component of Lin, because the selection of a 
Regarding claim 5, Lin in view of Takano in view of Roesnerd discloses everything as applied above. Lin in view of Takano fails to explicitly disclose wherein the machine readable identifier further comprises aluminium oxide. However, this limitation is obvious over these references because the selection of a known material based on its suitability for intended purpose is generally considered to be within the ability of one having ordinary skill in the art (MPEP, Latest Edition, 2144.07, and case law therein). Aluminum oxide is commonly used as a material for alignment marks (Kong et. al., U.S. Pat. Pub. 2019/0131248, par. [0065]).
Regarding claim 6, Lin in view of Takano in view of Roesner  discloses everything as applied above. Takano further discloses (Fig. 2, par. [0027]) wherein the machine readable identifier further comprises titanium dioxide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use titanium dioxide taught by Takano as machine readable identifier of Lin, because the selection of a known material based on its suitability for intended purpose is generally considered to be within the ability of one having ordinary skill in the art (MPEP, Latest Edition, 2144.07, and case law therein).
	Regarding claim 10, Lin in view of Takano in view of Roesner discloses everything as applied above. Takano further discloses (Fig. 2) wherein the insulating material [60] is formed as a conformal layer on the semiconductor die [20].	
	The limitations “by atomic layer deposition or low temperature PECVD” of claim 10 are product-by-process limitations.
	"Even though claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP, Latest Edition, 2113.I.)
	Regarding claim 11, Lin in view of Takano in view of Roesner discloses everything as applied above. Lin further discloses (par. [0105]) wherein the color component further comprises an additive to the insulating material.
	Regarding claim 12, Lin in view of Takano in view of Roesner discloses everything as applied above. Lin further discloses (par. [0105]) wherein the additive further comprises a dye, or paint.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Pat. Pub. 2009/0051027, hereafter Lin (of record), in view of Takano, U.S. Pat. Pub. 2018/0277488, hereafter Takano (of record), and further in view of Wu et. al., U.S. Pat. Pub. 2019/0229064, hereafter Wu.
Regarding claims 7-9, Lin in view of Takano discloses everything as applied above. The quoted thickness or combined thickness of claim 7 is obvious over Takano (par. [0024], last sentence), who discloses a close range to recited values (MPEP, Latest Edition, 2144.05.I, and case law therein). For claims 8-9, the claimed thickness is disclosed by par. [0024] of Takano.
Lin in view of Takano fails to explicitly disclose wherein the thickness or the combined thickness determines the color component of the machine readable identifier.
However, Wu discloses (Fig. 3, par. [0012], [0041]) wherein the thickness or the combined thickness determines the color component of the machine readable identifier.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make color markings of Lin as taught by Wu, because Wu teaches (par. [0001]-[0006] that such technique is a low cost alternative of one employed by Lin obtained with a simpler process.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
There are clarity issued with the current set of claims because of the presence of multiple mutually exclusive species in the Application, which are no longer clearly claimed. In particular, it appears that the elements “a layer” and “an insulating material” are claimed separately, but are combined into a single element in claim 19. The Embodiment of claim 19 of a single layer appears to be disclosed by the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BILKIS JAHAN/               Primary Examiner, Art Unit 2896                                                                                                                                                                                         



/VICTOR V BARZYKIN/Examiner, Art Unit 2817